Citation Nr: 1443555	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-11 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for partial sacralization of L5 with spina bifida. 

2.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity associated with partial sacralization of L5 with spina bifida.  

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity associated with partial sacralization of L5 with spina bifida.  

4.  Entitlement to an initial disability rating in excess of 20 percent for chronic avulsion injuries, right lateral, medial, and posterior malleolus.  

5.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active service from October 2002 to September 2003 and from March 2008 to April 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  An additional increased rating was granted in a November 2013 rating decision.  

The Veteran testified at Travel Board Hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that hearing is associated with the claims file.

The Veteran submitted a claim for a disability rating in excess of 30 percent for posttraumatic stress disorder in May 2014.  Therefore, the issue of entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Even considering the Veteran's pain and corresponding functional impairment, his low back disability manifested with forward flexion of the thoracolumbar spine greater than 30 degrees, no ankylosis, and no incapacitating episodes.

2.  The Veteran's left lower extremity radiculopathy manifested by no more than moderate symptoms, to include pain and diminished reflexes.  

3.  The Veteran's right lower extremity radiculopathy manifested by no more than mild symptoms, to include pain and diminished reflexes.  

4.  The Veteran's right ankle disability manifested with limitation of motion of the ankle without ankylosis or deformity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for a low back disability prior to December 18, 2011, have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for an initial disability rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).
3.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for an increased disability rating in excess of 20 percent for chronic avulsion injuries, right lateral, medial, and posterior malleolus have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeals for higher initial ratings arise from a disagreement with the initial evaluations following the grant of service connection.  Since the Veteran's claims were for service connection, once service connection was granted the claim was substantiated.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

With the VCAA requirements having been met, the Board may proceed to a decision on the claim.  

Increased Rating - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Increased Rating - Partial Sacralization of L5 with Spina Bifida

The Veteran's partial sacralization is currently rated under Diagnostic Code 5237.  Diagnostic Code 5237 refers to the general rating formula for diseases and injuries of the spine.  Under the general rating formula for diseases and injuries of the spine, ratings related to the thoracolumbar spine are assigned, in part, as follows:
A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in June 2009.  At that time, he complained of constant daily pain, stiffness, weakness, and spasms.  The examiner noted an antalgic gait, but found no abnormal spinal curvature.  Physical examination revealed left-sided spasm, bilateral pain with motion, tenderness, and right-sided weakness.  Range of motion testing upon three repetitions was noted as flexion to 80 degrees, left lateral flexion to 20 degrees, extension to 20 degrees, right lateral flexion to 25degrees, left lateral rotation to 20 degrees, and right lateral rotation to 25 degrees.  Upon repetition testing, the examiner found pain, but no additional limitations on range of motion due to that pain.  

During a July 2013 VA examination, the Veteran was diagnosed with partial sacralization of L5 with spina bifida.  His range of motion was measured as flexion to 70 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 15 degrees, with pain at the end of the range.  The examiner noted that the Veteran was unable to do repetitive testing as he described pain.  The examiner noted tenderness, muscle spasm, and guarding that causes an abnormal gait.  He specifically noted no incapacitating episodes.

Private treatment records showed repeated complaints and findings of low back pain, tenderness, and spasms.  The Veteran received injections for pain.  During a September 2010 VA treatment record, the Veteran reported that he lost his job due to his back problems.  

In this case, the most probative evidence indicates that the Veteran's low back disability manifests with painful motion that does not result in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The evidence does show limitation of motion with pain, but the pain is not severe enough to result in limitation of forward flexion to 30 degrees or less.  The Veteran has not experienced any incapacitating episodes.

The Board concludes that the medical findings on examination and in treatment records are of greater probative value than the Veteran's allegations regarding the manifestations and severity of his back disability.  The Veteran has testified as to painful motion and muscle spasms, which have been considered in the application of the rating criteria.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for partial sacralization of the L5 with spina bifida.

The Board notes that the criteria set forth in DeLuca have been addressed.  Although the Veteran experiences pain with motion, this pain has not caused limitation of flexion less than 30 degrees, favorable ankylosis, or incapacitating episodes lasting greater than 4 weeks.  38 C.F.R. § 4.71a.  The VA examiner in June 2009 addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and specifically noted no change in range of motion findings due to pain or repetition.  In July 2013, the Veteran declined repetitive testing due to pain; however, the Board finds that, based on the June 2009 repetitive motion testing and the remaining complaints noted in treatment records, the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the low back.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  

Increased Rating - Radiculopathy

The Board will address the right and left lower extremity radiculopathy together as they stem from the same factual basis and are controlled by the same legal criteria.  

Sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent.  Mild incomplete paralysis is rated at 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Neuritis of the sciatic nerve, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderately severe, incomplete paralysis where there is sciatic nerve involvement.  38 C.F.R. §§ 4.123, 4.124a, DC 8620.  Neuralgia of the sciatic nerve, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.124, 4.124a, DC 8720.

In the June 2009 VA examination, the examiner noted a diminished knee and ankle jerk.  In July 2013, the examiner noted mild right lower extremity radiculopathy and moderate left lower extremity radiculopathy.  Muscle testing was measured at 4/5 without muscle atrophy in the ankle, knee, and hip.  Reflexes were normal in the knees and ankles and the sensory examination was normal in the upper thighs, thighs, knees, lower legs, ankles, feet, and toes.  The examiner noted intermittent, not constant pain, without paresthesias, dysesthesias, or numbness.  

Private treatment records indicate that the Veteran received nerve blocks for radicular pain.  He complained of radiating pain throughout his treatment.  

To receive a higher disability rating in the right lower extremity, the evidence must show moderate incomplete paralysis of the sciatic nerve.  The July 2013 VA examiner described the right lower extremity radiculopathy as mild after a thorough physical examination.  This determination factored in sensory examinations, muscle examinations, reflex examinations, and pain.  Due to the lack of moderate symptoms, the Board finds that the preponderance of the evidence is against the claim.  

To receive a higher disability rating in the left lower extremity, the evidence must show moderately severe incomplete paralysis of the sciatic nerve.  The July 2013 VA examiner described the left lower extremity radiculopathy as moderate after a thorough physical examination.  Again, the Board notes that this determination factored in sensory examinations, muscle examinations, reflex examinations, and pain.  Due to the lack of moderately severe symptoms, the Board finds that the preponderance of the evidence is against the claim.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, supra; Gilbert, supra.
Increased Rating - Chronic Avulsion Injuries, Right Malleolus

The Veteran's right ankle is rated under Diagnostic Code 5271 for limitation of motion of the ankle.  Under that regulation, moderate limitation of motion warrants a 10 percent disability rating and marked limitation of motion warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.  Normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  The Veteran is currently in receipt of the maximum schedular rating for limitation of motion of the ankle under Diagnostic Code 5271.  Therefore, no additional disability rating is warranted under that Diagnostic Code. 

The Board must consider other possibly applicable diagnostic codes.  Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees warrants a 30 percent disability rating.  Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  No other diagnostic codes are applicable to the Veteran's ankle.  

The record contains no evidence of ankylosis of the ankle.  During a July 2013 VA examination, the Veteran exhibited range of motion of the ankle to 20 degrees flexion with pain at 20 degrees upon repetitive testing.  The examiner specifically noted no ankylosis.  He did note painful motion and weakness, as well as moderately advanced degenerative arthritis of the ankle.  VA treatment records also indicated range of motion findings without ankylosis.  

Although the Veteran experiences pain with motion, this pain has not caused ankylosis or deformity of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The July 2013 examiner addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner noted no additional limitation in degree upon repetitive testing.  Although the Veteran experiences pain with range of motion testing, the Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the right ankle.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  

Based on the evidence showing no ankylosis or deformity of the ankle as required by the 30 percent rating criteria, the Board finds that a preponderance of the evidence is against the claim for a higher rating in excess of the 20 percent currently awarded.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the disability picture for his service-connected low back disability, ankle disability, and radiculopathy is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to an initial disability rating in excess of 20 percent for partial sacralization of L5 with spina bifida is denied. 

Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity associated with partial sacralization of L5 with spina bifida is denied.  

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity associated with partial sacralization of L5 with spina bifida is denied.  

Entitlement to an initial disability rating in excess of 20 percent for chronic avulsion injuries, right lateral, medial, and posterior malleolus is denied.


REMAND


The Board notes that the Veteran has requested a 100 percent disability rating and stated that he lost his job due to his service-connected disabilities, specifically due to his low back disability.  The medical evidence shows that the Veteran is limited regarding his ability to work due to multiple disabilities.  Where a Veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  

In light of the Court's determination that evidence of unemployability in the context of a rating claim may include a TDIU claim, the Board finds that a remand of the issue of TDIU for development by the RO, specifically to provide an examination to determine whether he is capable of obtaining and maintaining employment, is the appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, to ascertain the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The examiner should review the claims file and address the following issues:

a.)  The VA examiner is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities, specifically his low back disability, radiculopathy of the lower extremities, ankle disability, and psychiatric disability, on the Veteran's employability.  

b.)  The VA examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of his age or non-service-connected disabilities render him unable to secure or maintain a substantially gainful occupation in light of his education, training and work history.  The examiner should specifically address the combined impact of a psychiatric disability and a physical disability.

2.  Then adjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


